Name: Council Regulation (EEC) No 1824/87 of 25 June 1987 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the overseas countries and territories associated with the European Economic Community (1987 to 1988)
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy
 Date Published: nan

 No L 173/4 Official Journal of the European Communities 30. 6. 87 COUNCIL REGULATION (EEC) No 1824/87 of 25 June 1987 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the overseas countries and territo ­ ries associated with the European Economic Community (1987 to 1988) Whereas, taking into account actual trends on the markets for the products in question, the needs of the Member States and the economic prospects for the period under consideration, the percentage shares in the quota volume may be laid down approximately as follows : Benelux : Denmark : Germany : Greece : Spain : France : Ireland : Italy : Portugal : United Kingdom : 60 7 10,8 0,2 2 4 4 2 2 8 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 136 thereof, Having regard to Council Decision 86/283/EEC of 30 June 1986 on the association of the overseas countries and territories with the European Economic Commu ­ nity 0, Having regard to the proposal from the Commission, Whereas Annex V to Decision 86/283/EEC provides that rum, arrack and tafia shall be imported into the Commu ­ nity free of customs duties within the limits of a Commu ­ nity tariff quota ; Whereas the Council has established by Decision 86/47/EEC (2), as last amended by Decision 87/342/ EEC (3), arrangements for trade between Spain and Portugal on the one hand and the overseas countries and territories (OCT) on the other ; whereas this Decision provides for the application by the two Member States of the particular provisions concerning the quota duties to be applied on imports of products originating in the OCT ; Whereas the annual size of the quota is to be fixed on the basis of a basic annual quantity, calculated in hectolitres for pure alcohol, equal to the amount of imports during the best of the past three years for which statistics are available ; whereas to this quantity a certain growth rate is applied ; whereas this growth rate should be fixed at 27 % ; whereas the quota period ranges from 1 July to 30 June of the following year ; Whereas Community statistics for the years 1984 to 1986 show the highest volume Of imports into the Community of the products in question originating in the said coun ­ tries and territories, namely 5 569 hectolitres of pure alcohol, occurred in 1984 ; whereas the volume of the Community tariff quota should therefore be fixed at 7 073 hectolitres of pure alcohol ; Whereas, pursuant to Article 3 (3) of the said Annex V, the volume of the quota in question should, however, be increased to 1 5 000 hectolitres of pure alcohol ; Whereas the development of imports into the Commu ­ nity of these products should be recorded and imports accordingly monitored ; Whereas it is possible that during the period of validity of the said quota, the nomenclature used by the Common Customs Tariff will be replaced by the nomenclature based on the International Convention on a harmonized system of designation and codification of goods ; whereas this Regulation must take account of the possibility by using the combined nomenclature codes within which the said products fall ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the adminis ­ tration of the share allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1987 to 30 June 1988 the duty appli ­ cable to the import of the products designated hereafter shall be suspended at the level indicated in Article 2 within the limit of the relevant Community tariff quota mentioned Q) : (') The numbers appearing in the column 'Combined nomencla ­ ture code' will replace those in the column 'CCT heading No' as from the date of entry into force of the International Con ­ vention on a harmonized system of designation and codifica ­ tion of goods. (*) OJ No L 175, 1 . 7. 1986, p. 1 . O OJ No L 63, 5. 3 . 1986, p . 95. 0 OJ No L 172, 30 . 6. 1987. 30 . 6. 87 Official Journal of the European Communities No L 173/5 Order No CCT heading No Combined nomenclature code Description Quota volume (in hi of pure alcohol) Quota duty (in %) 09.1621 22.09 C I 2208.40-10 2208.40-90 2208.90-11 2208.90-19 Rum, arrack and tafia falling within sub ­ heading 22.09 C I of the Common Customs Tariff and originating in the countries and territories referred to in Article 1 of Decision 86/283/EEC 15 000 Free 2. The rules of origin applicable to the products referred to in paragraph 1 shall be those set out in Annex II to Decision 86/283/EEC. 3 . Within the limit of their shares as indicated in Article 2, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accor ­ dance with the relevant provisions of the Act of Accession and of Decision 86/47/EEC. Article 2 The Community tariff quota referred to in Article 1 shall be divided between the Member States as follows : (hectolitres of pure alcohol) Article 4 1 . In accordance with Article 6 of Annex V to Decision 86/283/EEC, the Community shall monitor imports of the products in question originating in the said countries and territories. 2. Member States shall forward to the Commission, not later than the 1 5th day of each month, statements of imports of the products in question actually charged against the tariff quota during the preceding month. Only products entered at customs under declarations for free circulation and accompanied by a movement certificate conforming to the rules referred to in Article 1 (2) shall be taken into consideration for this purpose. 3 . The Commission shall regularly inform the Member States of the extent to which the tariff quota has been used up. 4. Where necessary, consultation may be held at the request of a Member State or on the initiative of the Commission . Article 5 The Commission shall take all necessary measures, in close cooperation with the Member States, to ensure the implementation of this Regulation. Article 6 The Council shall adopt, in good time, the adjustments to the International Convention on a harmonized system of designation and codification of goods, which are necessary both for the codification and for the designation of goods. Article 7 This Regulation shall enter into force on 1 July 1987. Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 9 000 1 050 1 620 30 300 600 600 300 300 1 200 Article 3 1 . Member States shall manage the shares allocated to them in accordance with their own arrangements. 2. The extent to which the Member States have taken up their shares shall be determined on the basis of the imports of the products in question, originating in the said countries and territories, entered for customs clearance under declarations for free circulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 1987. For the Council The President H. DE CROO